Filed 4/12/22; Certified for Partial Publication 4/27/22 (order attached)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                        H048989
                                                                   (Monterey County
          Plaintiff and Respondent,                                 Super. Ct. No. SS170589A)

          v.

 IAN CZIRBAN,

          Defendant and Appellant.



         Defendant Ian Czirban appeals from a victim restitution order imposed as a
condition of probation following his conviction for several business-related crimes.
Czirban’s crimes came to light after a July 2016 accident that killed Robert Reagan III,
while he was operating Czirban’s bulldozer in aid of the California Department of
Forestry and Fire Protection (Cal Fire) at a wildfire in Monterey County. A postaccident
investigation revealed that Czirban did not have workers’ compensation insurance.
         The trial court convicted Czirban of procuring or offering a false or forged
instrument, tax evasion, failure to collect, account for, or pay taxes, and misdemeanor
failure to secure payment of workers’ compensation insurance. The trial court suspended
imposition of sentence, placed Czirban on felony probation for three years, and reserved




                                                               1
the issue of victim restitution. Czirban appealed the judgment of conviction to this
court.1
          While that appeal was pending, the trial court ordered Czirban to pay, as a
condition of his probation, victim restitution in the amount of $70,667.56 to Morgan K.,
Reagan’s partner and the mother of their two children.2 Czirban now appeals that order.
(Pen. Code, § 1237, subd. (b).3)
          Czirban contends the trial court improperly awarded restitution for attorney fees
because the award rests on a violation of the Workers’ Compensation Act (the Act)
related to a survivors’ benefit paid to Morgan by the State of California. Czirban further
claims that the restitution award is invalid as a probation condition because the attorney
fees lack a rational nexus to his misconduct, are excessive, and were unreasonably
calculated. Additionally, Czirban asserts that the trial court abused its discretion in
awarding interest.
          For the reasons explained below, we reverse the award of $22,485.13 in interest
and remand to the trial court with directions. In all other respects, the order is affirmed.
                     I. FACTS AND PROCEDURAL BACKGROUND
          Robert Reagan, III died on July 26, 2016, while operating Czirban’s bulldozer at
the Soberanes wildfire in Monterey County. Reagan was ejected from the bulldozer and




         By separate order in this case, we took judicial notice of the record in Czirban’s
          1

appeal from the judgment (No. H047748). Additionally, on our own motion, we take
judicial notice of our prior opinion, People v. Czirban (2021) 67 Cal.App.5th 1073
(Czirban I). (Evid. Code, §§ 452, subd. (d), 459.)
       2
         To protect the privacy of the victim, we refer to her last name by its first initial.
We similarly refer to her minor children by their initials. (Cal. Rules of Court, rule
8.90(b)(4).)
       3
         Unspecified statutory references are to the Penal Code.
                                                   2
crushed to death by it. An investigation into Czirban’s business (Czirban Concrete
Construction) commenced after the accident.4
       In May 2018, the Monterey County District Attorney charged Czirban with seven
crimes related to his business conduct: insurance fraud (§ 550, subd. (b)(3); count 1),
workers’ compensation fraud (Ins. Code, § 11760, subd. (a); count 2), two counts of
procuring and offering a false or forged instrument (§ 115, subd. (a); count 3 [occurring
on or about March 15, 2016] and count 4 [occurring on or about May 2, 2014]), tax
evasion (Unemp. Ins. Code, § 2117.5; count 5), failure to collect, account for, or pay
taxes (§ 2118.5; count 6), and misdemeanor failure to secure payment of workers’
compensation insurance (Lab. Code, § 3700.5, subd. (a); count 7).
       After a court trial, the trial court convicted Czirban on counts 4 through 7 and
found him not guilty on counts 2 and 3.5
       In December 2019, the trial court suspended imposition of sentence and placed
Czirban on felony probation for three years with various conditions. The court also
reserved the issue of victim restitution and continued the case for a restitution hearing.
Czirban appealed the judgment of conviction; this court decided that appeal in August
2021.6 (Czirban I, supra, 67 Cal.App.5th at pp. 1078–1079.)
       While Czirban’s appeal from the judgment was pending, the trial court proceeded
to address the issue of victim restitution. In January 2021, the parties stipulated that the




       4
         We state the facts and procedural history based on the record in this appeal and
our prior opinion, which sets forth more fully the trial procedure and facts of Czirban’s
crimes. (See Czirban, supra, 67 Cal.App.5th at pp. 1078–1086.)
       5
         During trial, the court granted the district attorney’s motion to dismiss count 1.
       6
         In Czirban’s appeal from the judgment, this court reversed the order of probation
and remanded the matter for resentencing with directions to modify Czirban’s term of
probation in accord with current section 1203.1, subdivision (a). (Czirban, supra, 67
Cal.App.5th at pp. 1095, 1097.) We affirmed the judgment in all other respects. (Id. at
p. 1098.)
                                                  3
trial court could decide the issue upon written briefs and declarations in lieu of live
testimony.
       In a declaration submitted by the district attorney in support of restitution, Morgan
K. declared that Reagan was her “significant other” with whom she had lived before the
July 2016 accident and shared two minor children, C.R. and A.R. In 2015 and 2016,
Morgan and the children “were financially dependent on [Reagan’s] employment
income.” Shortly after Reagan’s death, Morgan discovered that Czirban did not have
workers’ compensation insurance. “Concerned about the lack of insurance benefits for
A.R., C.R. and [herself], [Morgan] retained legal counsel, Thomas Tusan . . ., in
approximately September 2016.” Tusan filed claims on behalf of Morgan and her
children with the Uninsured Employers’ Benefits Trust Fund (UEBTF) “for death
benefits and recovery of funeral expenses.” “On or about April 8, 2020 – over 3 years
and 9 months after [Reagan’s] death, [Morgan] signed a Compromise and Release
Agreement [(C&RA)] in the Workers’ Compensation Appeals Board [(WCAB)] action
Robert Reagan Deceased v. Czirban Concrete Construction, LLC, Et Al. (Case No.
ADJ10613433).” (Italics added & underlining omitted.)
       According to Morgan’s declaration, under the C&RA, Morgan (as Reagan’s
putative spouse) and her children “were to receive a total payment of $310,218.80 for
death benefits and funeral expenses, less $47,557.43 in professional fees and cost
reimbursement to [her] attorney Mr. Tusan.” Other documents in the record indicate that
the C&RA’s total settlement amount was apparently composed of $305,400.10 for death
benefits, $3,613.27 for actual funeral/burial expenses, and $1,205.43 for legal costs
“advanced by [Tusan,] who will be reimbursed.” The C&RA did not include the attorney
fees Morgan owed Tusan ($46,352). Morgan agreed that the state would pay Tusan his
attorney fees directly and the settlement amount she and the children received would be
reduced by the amount paid to Tusan.


                                                  4
       The WCAB thereafter issued an “Order Approving Compromise and Release,”
based on the terms of the C&RA, and finding the settlement to be “reasonable and fair.”
The order specified the total amount payable to Morgan and the children, “less
$1,205.43” in reimbursement for litigation costs to Morgan’s attorney, and “less
$46,352.00 for reasonable attorney fees.” (Boldface omitted.)
       Shortly after issuing the “Order Approving Compromise and Release,” the WCAB
issued a stay and “Notice of Intent to Approve Compromise and Release,” which stated
the “notice of intent to order approval of compromise and release is herewith issued,” and
that it would be vacated upon “a written showing of good cause within 20 days.” (Some
capitalization omitted.)
       After the 20-day period had elapsed without any objection having been filed, the
WCAB issued an “Order Reinstating Order Approving Compromise and Release”
(WCAB order). The WCAB order directed the parties “to comply with the provisions of
that order.” (Capitalization omitted.) The service list for the WCAB order and the
“Notice of Intent to Approve Compromise and Release” included multiple addresses for
Czirban individually and for Czirban Concrete Construction.
       In July and October 2020, Morgan received $131,330.68 from the State
Compensation Insurance Fund (SCIF) (on behalf of Cal Fire) and another $131,330.68
from the UEBTF, for a total of $262,661.36. Morgan also “verified with Mr. Tusan that
he ha[d] received his fees and costs of $47,557.43.”
       In her declaration in support of her restitution request, Morgan asked the trial court
for “(a) the $625 in unpaid wages promised to [Reagan] by Mr. Czirban, (b) the
$47,557.43 in attorney[] fees and costs that [she] paid to Mr. Tusan, and (c) legal interest
of 10% covering the unpaid death benefits and funeral expenses ($310,218.80) - with that
interest to be applied to the time frame between [Reagan]’s death on July 26, 2016 and




                                                 5
the date of the signing of the C&R[A]: April 8, 2020.”7 Morgan stated further that “but
for Mr. Czirban’s failure to have workers’ compensation insurance, [she] would have
received the death benefits within a month of [Reagan]’s death, rather than 3 years and 9
months later.”
       Additionally, the district attorney submitted the declaration of a Cal Fire
employee, Genavina Mabary, regarding Morgan’s and her children’s claims and
payments made by Cal Fire (through SCIF) to Morgan, her children, and Tusan. The
district attorney also submitted a declaration by an employee of the California
Department of Industrial Relations, Cynthia Co, regarding the claims and payments made
by the UEBTF to Morgan, her children, and attorney Tusan. Co stated that the maximum
available benefit under the law was $320,000. She also explained how the death benefit
portion of the total lump sum benefit (i.e., $305,400.10) was calculated under statutory
formulas governing a situation involving three or more dependents. The death benefit
calculation used a “Weekly Disability Rate” ($416.65) that was “calculated from
Reagan’s reported 2015 earnings” and applied that rate to the period from Reagan’s date
of death through the date his youngest dependent would reach majority “and in
consideration of the present value.”
       Mabary and Co described the process by which the C&RA was approved in 2020
by an administrative law judge of the WCAB, as summarized above, and stated that they
were not aware of Czirban having disputed the C&RA or the WCAB’s determination.

       7
         We note that, although Morgan requested restitution for legal costs paid to
Tusan, the record appears to indicate that the $1,205.43 in costs was included in the total
settlement in addition to the death benefits and funeral expenses she received. That is,
the $1,205.43 was not deducted from the death benefits and funeral expenses that Morgan
received from the state under the settlement. Rather, the state reimbursed Tusan directly
for the unpaid legal costs that he had incurred up to the time of the settlement. By
contrast, the $46,352 in attorney fees that Morgan owed to Tusan was deducted from her
death benefits and funeral expenses.
        On appeal (with a limited exception described post), Czirban does not specifically
challenge the inclusion of costs in the restitution order.
                                                 6
       In the trial court, Czirban opposed Morgan’s restitution request. Czirban argued
that “[t]he People failed to prove a factual or legal basis for [the $47,557.43 in attorney
fees and costs] because they failed to meet their burden of showing that the requested fee
was reasonable.” Czirban urged the trial court to use the “lodestar” method to determine
the reasonableness of the attorney fees.8 Regarding the request for interest on the
$310,218.80 lump sum benefit, Czirban argued, inter alia, that “[o]rdering interest on the
lump sum would amount to a prohibited windfall” because Morgan had received more
money than she would have through the typical installment payments for a workers’
compensation death benefit. Czirban also asserted that the district attorney “failed to
present a factual basis to determine what the installment payments would have been, a
fact necessary to calculate the interest accurately.”
       On March 26, 2021, by written order,9 the trial court awarded a total of $70,667.56
in victim restitution payable to Morgan, comprising $625 in unpaid wages, $46,352 in
attorney fees, $1,205.43 in legal costs, and $22,485.13 in interest.10
       The court noted that the attorney fees “were approximately 15% of the total death
benefit award” and the WCAB judge “specifically identifie[d] $46,352 as ‘reasonable
attorney fees.’ ” The court also stated that it was “not bound by the ‘Lodestar’ method so
long as a rational calculation is employed.” The court concluded that the attorney fees

       8
          “The lodestar method, or more accurately the lodestar-multiplier method,
calculates the fee ‘by multiplying the number of hours reasonably expended by counsel
by a reasonable hourly rate. Once the court has fixed the lodestar, it may increase or
decrease that amount by applying a positive or negative “multiplier” to take into account
a variety of other factors, including the quality of the representation, the novelty and
complexity of the issues, the results obtained, and the contingent risk presented.’ ”
(Laffitte v. Robert Half Internat. Inc. (2016) 1 Cal.5th 480, 489.)
        9
          As explained ante, the trial court’s order indicates the parties stipulated “the
matter could be heard through briefing and affidavits without the necessity for in[-]court
testimony.”
        10
           The trial court denied restitution requests by Cal Fire and the California
Department of Industrial Relations for their one-half shares of the $310,218.80 payment
made to Morgan and her children.
                                                  7
and costs were “reasonable and appropriate” and payment of the fees and costs by
Czirban to Morgan “would serve a rehabilitative purpose” under People v. Lent (1975) 15
Cal.3d 481 (Lent).
       Regarding the award of interest under section 1202.4, subdivision (f)(3)(G)
(hereafter section 1202.4(f)(3)(G)), the court stated that the parties “appear to have
misunderstood the purpose of” that section when arguing over the requested interest for
the 45-month period before the benefits settlement. The court explained that, under
section 1202.4(f)(3)(G), “the principal upon which interest is calculated is the restitution
order itself. And, as interest, it is designed to account for the time between the date of
loss (or sentencing) to the date of the restitution order.” The court set the total amount of
awarded restitution as the principal (i.e., $48,182.43, for unpaid wages, attorney fees, and
costs) and calculated simple interest based on that principal, at a rate of 10 percent per
year, between the date of Reagan’s death and the date of the present restitution order (i.e.,
56 months). Using these figures, the court determined the interest due was $22,485.13.
       Czirban timely appealed the restitution order.
                                     II. DISCUSSION
       Czirban contends (1) the trial court abused its discretion by ordering him to pay
attorney fees because the Labor Code explicitly prohibits the payment of attorney fees
out of a survivors’ benefit; (2) the order for payment of attorney fees as a condition of
probation is unreasonable, irrationally calculated, and based on an erroneous legal
standard; and (3) the trial court abused its discretion when determining the interest award.
       A. General Legal Principles
       “Under California law, ‘[c]onvicted criminals may be required to pay one or more
of three types of restitution.’ [Citation.] They may be required to pay a restitution fine
into the state Restitution Fund, to pay restitution directly to the victim, or to pay
restitution as a condition of probation. The statutory requirements vary depending on the


                                                  8
type of restitution at issue.” (People v. Martinez (2017) 2 Cal.5th 1093, 1100
(Martinez).)
       Restitution as a condition of probation is expressly authorized by section 1203.1.
(See People v. Carbajal (1995) 10 Cal.4th 1114, 1121 (Carbajal); § 1203.1, subds.
(a)(3), (b).) Section 1203.1 “gives trial courts broad discretion to impose probation
conditions to foster rehabilitation and to protect public safety. [Citation.] The court may
impose upon probationers ‘reasonable conditions, as it may determine are fitting and
proper to the end that justice may be done, that amends may be made to society for the
breach of the law, for any injury done to any person resulting from that breach, and
generally and specifically for the reformation and rehabilitation of the probationer.’ ”
(People v. Anderson (2010) 50 Cal.4th 19, 26 (Anderson), quoting § 1203.1, subd. (j).)
       “[U]nder section 1203.1, ‘California courts have long interpreted the trial courts’
discretion to encompass the ordering of restitution as a condition of probation even when
the loss was not necessarily caused by the criminal conduct underlying the conviction.’
[Citation.] As [our Supreme Court] explained: ‘Under certain circumstances, restitution
has been found proper where the loss was caused by related conduct not resulting in a
conviction [citation], by conduct underlying dismissed and uncharged counts [citation],
and by conduct resulting in an acquittal [citation]. There is no requirement the restitution
order be limited to the exact amount of the loss in which the defendant is actually found
culpable, nor is there any requirement the order reflect the amount of damages that might
be recoverable in a civil action.’ ” (Anderson, supra, 50 Cal.4th at p. 27.)
       Additionally, trial courts have authority to impose direct victim restitution under
section 1202.4. (See People v. Giordano (2007) 42 Cal.4th 644, 651–652 (Giordano).)
That section “authorizes trial courts to order direct victim restitution for those losses
incurred as a result of the crime of which the defendant was convicted.” (Martinez,
supra, 2 Cal.5th at p. 1101.) “In both sections 1203.1 and 1202.4, restitution serves the
purposes of both criminal rehabilitation and victim compensation. But the statutory
                                                  9
schemes treat those goals differently. When section 1202.4 imposes its mandatory
requirements in favor of a victim’s right to restitution, the statute is explicit and narrow.
When section 1203.1 provides the court with discretion to achieve a defendant’s
reformation, its ambit is necessarily broader, allowing a sentencing court the flexibility to
encourage a defendant’s reformation as the circumstances of his or her case require.”
(Anderson, supra, 50 Cal.4th at p. 29; see also Martinez, supra, 2 Cal.5th at p. 1101.)
       We review conditions of probation for abuse of discretion. (People v. Olguin
(2008) 45 Cal.4th 375, 379.) A reviewing court will not strike a probation condition as
unreasonable under section 1203.1 unless it “ ‘ “(1) has no relationship to the crime of
which the offender was convicted, (2) relates to conduct which is not in itself criminal,
and (3) requires or forbids conduct which is not reasonably related to future
criminality.” ’ ” (In re Ricardo P. (2019) 7 Cal.5th 1113, 1118 (Ricardo P.), quoting
Lent, supra, 15 Cal.3d at p. 486.) “The Lent test ‘is conjunctive — all three prongs must
be satisfied before a reviewing court will invalidate a probation term.’ ” (Ricardo P., at
p. 1118.) Furthermore, “[t]he trial court’s discretion under section 1203.1, ‘although
broad, nevertheless is not without limits; a condition of probation must serve a purpose
specified in the statute.’ [Citations.] [¶] We determine whether the restitution order, as a
condition of probation, is arbitrary or capricious or otherwise exceeds the bounds of
reason under the circumstances.” (Anderson, supra, 50 Cal.4th at pp. 31–32.)
       Similarly, a direct victim restitution order “is reviewed for abuse of discretion and
will not be reversed unless it is arbitrary or capricious. [Citation.] No abuse of discretion
will be found where there is a rational and factual basis for the amount of restitution
ordered. ‘[T]he standard of proof at a restitution hearing is by a preponderance of the
evidence, not proof beyond a reasonable doubt.’ . . . Once the victim makes a prima
facie showing of economic losses incurred as a result of the defendant’s criminal acts, the
burden shifts to the defendant to disprove the amount of losses claimed by the victim.”


                                                 10
(People v. Gemelli (2008) 161 Cal.App.4th 1539, 1542–1543; see also Giordano, supra,
42 Cal.4th at p. 665.)
       We consider questions of statutory interpretation de novo. (People v. Prunty
(2015) 62 Cal.4th 59, 71.) “ ‘ “ ‘When we interpret a statute, “[o]ur fundamental task . . .
is to determine the Legislature’s intent so as to effectuate the law’s purpose. We first
examine the statutory language, giving it a plain and commonsense meaning. We do not
examine that language in isolation, but in the context of the statutory framework as a
whole in order to determine its scope and purpose and to harmonize the various parts of
the enactment. If the language is clear, courts must generally follow its plain meaning
unless a literal interpretation would result in absurd consequences the Legislature did not
intend.” ’ ” ’ ” (Smith v. LoanMe, Inc. (2021) 11 Cal.5th 183, 190.)
       B. Violation of Workers’ Compensation Act
       Czirban contends that the trial court abused its discretion by ordering payment of
attorney fees as restitution because “the Legislature explicitly prohibits the payment of
attorney[] fees out of survivor benefits.” Czirban maintains that, under Labor Code
section 4555, the WCAB should have awarded Morgan K. her attorney fees in addition to
the survivors’ benefit. Czirban contends the trial court’s restitution order for the amount
of Morgan’s attorney fees rests on an erroneous application of the Workers’
Compensation Act (Lab. Code, § 3200 et seq.).
       Czirban asserts that Morgan has the “right” to the full amount of survivors’
benefits. He contends this court should vacate the order of restitution and set aside the
WCAB order deducting attorney fees “with directions to pay” Morgan “her full benefit”
(which would presumably eliminate Morgan’s economic loss). Czirban further argues
that although he did not object to the restitution order on the specific statutory ground he
asserts here, the issue is not forfeited because (1) the relevant provisions of the Labor
Code restricted Czirban’s ability to seek review of the WCAB order until the trial court


                                                 11
imposed the victim restitution order, and (2) this court has inherent authority to review
the imposition of an unauthorized sentence.
       The Attorney General does not address or directly respond to Czirban’s contention
that the C&RA and resulting WCAB order contravened Labor Code section 4555 by
deducting the payment of attorney fees from a survivors’ benefit. Instead, the Attorney
General counters that Czirban’s claim fails because this court does not have jurisdiction
to reconsider or set aside the WCAB order, which Czirban could have but did not
challenge in the WCAB action. The Attorney General argues that even if this court has
jurisdiction to correct error under the unauthorized sentence exception to the forfeiture
doctrine, we may not “unilaterally rewrite the terms of the C&RA” which are
determinative of the rights of the parties to the agreement.
          1. Standards of Review
       While an order of victim restitution is typically reviewed for abuse of discretion,
in accordance with the legal principles articulated above (part II.A., ante), a restitution
order that is “not authorized by governing law” or which rests upon a
“ ‘ “ ‘ “ ‘demonstrable error of law’ ” constitutes an abuse of the court’s discretion.’ ” ’ ”
(People v. Brunette (2011) 194 Cal.App.4th 268, 276 (Brunette).) Where, as here, the
“propriety of a restitution order turns on the interpretation of a statute, a question of law
is raised, which is subject to de novo review on appeal.” (People v. Williams (2010) 184
Cal.App.4th 142, 146 (Williams).) Accordingly, we independently review the legal basis
for the restitution award to the extent it is derived from an attorney fees award under the
Workers’ Compensation Act. (Brunette, at p. 277 [applying “independent review to the
legality of the restitution award in light of the applicable statutes”].) Furthermore, we
independently review questions regarding our own jurisdiction. (Kirk v. Ratner (2022)
74 Cal.App.5th 1052, 1060, citing California Redevelopment Assn. v. Matosantos (2011)
53 Cal.4th 231, 252.)


                                                 12
          2. Workers’ Compensation Act
       “The California Constitution confers on the Legislature ‘plenary power, unlimited
by any provision of this Constitution,’ to establish a system of workers’ compensation.
(Cal. Const., art. XIV, § 4.)” (Greener v. Workers’ Comp. Appeals Bd. (1993) 6 Cal.4th
1028, 1037 (Greener).) The Workers’ Compensation Act is a “comprehensive statutory
scheme governing compensation given to employees for injuries sustained in the course
and scope of their employment. ([Lab. Code,] § 3200 et seq.)” (Koszdin v. State Comp.
Ins. Fund (2010) 186 Cal.App.4th 480, 491 (Koszdin).) The right to workers’
compensation benefits “ ‘is wholly statutory and is not derived from common law.’ ”
(Ibid.) So, too, “ ‘[t]he right to receive attorney fee awards for securing compensation on
behalf of workers is also within the broad authority vested in the Legislature over the
complete workers’ compensation system.’ ” (Ibid.)
       Pursuant to its constitutional authority, the Legislature has conferred rulemaking
and adjudicatory powers on the WCAB. (Greener, supra, 6 Cal.4th at p. 1038.) This
delegation includes exclusive jurisdiction of the WCAB over attorney fees associated
with workers’ compensation actions. (See Id., at pp. 1038–1039; Lab. Code, § 5300,
subd. (a).) Proceedings that concern the right to attorney fees, and whether they may be
deducted from the award of benefits or awarded in addition to the benefits, as Czirban
contends, are thus properly “instituted solely before the Appeals Board [the WCAB].”
(Greener, at p. 1039.)
       The Legislature also has plenary power to “fix and control” “the manner of review
of decisions rendered by” the WCAB, “provided [] that all decisions of any such tribunal
shall be subject to review by the appellate courts of this State.” (Cal. Const., art. XIV,
§ 4; see Lantz v. Workers’ Comp. Appeals Bd. (2014) 226 Cal.App.4th 298, 311–312.) In
accordance with its constitutional authority, the Legislature has limited the scope of
judicial review of WCAB decisions (see Lab. Code, §§ 5952, 5953) as well as the
procedural mechanisms for review. Labor Code section 5955 confers jurisdiction upon
                                                 13
only “the Supreme Court and the courts of appeal” to review WCAB decisions.11 (Lab.
Code, § 5955.) By restricting judicial review of the WCAB decision in this manner,
“ ‘ “the Legislature has carried out the declared policy of the constitutional provision that
the [WCAB] be unencumbered by any but proceedings in the appellate courts.” ’ ”
(Barri v. Workers’ Comp. Appeals Bd. (2018) 28 Cal.App.5th 428, 436.)
       The California Supreme Court in Greener examined the process established by the
Legislature for review of an order, decision, or award of the WCAB. It explained that
Labor Code section 5955 “is part of the legislatively established system for review of
orders, decisions, and awards of the [WCAB] or a workers’ compensation judge when
the orders, decisions, and awards are made under provisions of the workers’
compensation law. They are reviewable by the [WCAB] on petition for reconsideration.
([Lab. Code,] § 5900.)” (Greener, supra, 6 Cal.4th at p. 1040.) Citing Labor Code
section 5901, which we consider in more detail in our discussions of jurisdiction and
forfeiture (see part II.B.3, 4, post), the high court confirmed that “[n]o cause of action
arising out of such orders, decisions, and awards, other than authorized enforcement
actions, may accrue in any court unless a petition for reconsideration has been made and
granted or denied by the [WCAB].” (Greener, at p. 1040.) However, the court explained
that after seeking reconsideration, “a person affected by the order of the [WCAB] may
seek review of that order, decision or award” in the courts of appeal or California
Supreme Court. (Ibid., citing Lab. Code, § 5950.)
       We turn to the application of these provisions to the circumstances of this case.


       11
           The statute states, “No court of this state, except the Supreme Court and the
courts of appeal to the extent herein specified, has jurisdiction to review, reverse, correct,
or annul any order, rule, decision, or award of the [workers’ compensation] appeals
board, or to suspend or delay the operation or execution thereof, or to restrain, enjoin, or
interfere with the appeals board in the performance of its duties but a writ of mandate
shall lie from the Supreme Court or a court of appeal in all proper cases.” (Lab. Code,
§ 5955.)
                                                 14
          3. Jurisdiction
       The Attorney General asserts that Czirban is not entitled to the remedy he seeks
because this court lacks jurisdiction to compel the WCAB to set aside its order approving
the C&RA. Czirban rejoins that this court has jurisdiction to review not only the order of
the trial court but also the decisions of the WCAB. As we explain, neither side is entirely
correct. While this court has fundamental jurisdiction to review the restitution order and
also has jurisdiction, under certain conditions, to review orders of the WCAB (Lab. Code,
§ 5955), our authority over WCAB orders is constrained by and subject to specific
statutory mechanisms for review.
       We begin by noting that the parties use the umbrella term “jurisdiction” to connote
two different types of authority—in this case, authority over the trial court’s restitution
order and authority to set aside a decision of the WCAB pursuant to the Workers’
Compensation Act.
       There are “two different ways in which a court may lack jurisdiction.” (People v.
Ford (2015) 61 Cal.4th 282, 286 (Ford).) First, “[a] court lacks jurisdiction in a
fundamental sense when it has no authority at all over the subject matter or the parties, or
when it lacks any power to hear or determine the case.” (Ford, supra, 61 Cal.4th at
p. 286.) A ruling by a court that lacks such “fundamental” jurisdiction is void. (Ibid.)
Moreover, “[a] claim based on a lack of fundamental jurisdiction may be raised for the
first time on appeal.” (Ibid.)
       Second, there are circumstances in which a court has fundamental jurisdiction but
authority of only a limited scope. “Even when a court has fundamental jurisdiction, [] the
Constitution, a statute, or relevant case law may constrain the court to act only in a
particular manner, or subject to certain limitations.” (Ford, supra, 61 Cal.4th at pp. 286–
287.) By way of an example provided by the high court in Ford, “a court with
fundamental jurisdiction over the parties nonetheless lack[s] the power to enter a
judgment forfeiting a bail bond prior to the end of the period allowed for the surety to
                                                 15
make an appearance. When a trial court has fundamental jurisdiction but fails to act in
the manner prescribed, it is said to have acted ‘in excess of its jurisdiction.’ ” (Id. at
p. 287.) A ruling “in excess of jurisdiction does not negate a court’s fundamental
jurisdiction to hear the matter altogether” and “is treated as valid until set aside.” (Ibid.)
       Applying those principles here, we note that the trial court’s “order of restitution
was appealable, as it was made after judgment and affected [the] defendant’s substantial
rights.” (Ford, supra, 61 Cal.4th at p. 286; see People v. Vournazos (1988) 198
Cal.App.3d 948, 953; § 1237, subd. (b).) This court therefore has fundamental
jurisdiction over—meaning the power to review—the restitution order.
       The Attorney General is nevertheless correct that, even if we were to agree with
Czirban’s legal argument that the restitution order is premised on a legally improper
order by the WCAB, we are unable in this appeal to correct any such purported error in
the manner requested by Czirban, i.e., by “set[ting] aside the WCAB’s order deducting
[Morgan]’s attorneys fees from her survivors’ benefit.”
       As described above (part II.B.2, ante), the WCAB derives its jurisdiction and
scope of authority from the state Constitution (Cal. Const., art. XIV, § 4) and the
Workers’ Compensation Act. The Act declares that “[a]ll orders, rules, findings,
decisions, and awards” of the WCAB are “conclusively presumed to be reasonable and
lawful, until and unless they are modified or set aside by the [WCAB] or upon a review
by the courts within the time and in the manner specified in this division.” (Lab. Code,
§ 5302.) Judicial review of a WCAB decision is available in a Court of Appeal only
pursuant to the statutory process set forth in the Workers’ Compensation Act.
       Czirban appears to suggest that because this court’s jurisdiction over WCAB
decisions “is both codified in the Labor Code and is well settled in case law,” we have
unlimited authority to review the WCAB’s order—in this case the order approving the
C&RA and ordering the payment of Morgan’s attorney fees out of her settlement of


                                                  16
benefits. However, Czirban fails to address the limits set out in Labor Code sections
5955 and 5901 to this court’s authority.
       Labor Code section 590112 requires the filing of “a petition for reconsideration” in
the WCAB action as a prerequisite to a party seeking to challenge a final order or
decision of the WCAB. (See also Lab. Code, § 5900.) Co’s declaration describing the
WCAB’s approval of the C&RA in 2020 and the relevant attachments demonstrate that
notice of the WCAB’s intent to approve the C&RA was served on the parties to the
WCAB action (including Czirban) prior to the final WCAB order approving the C&RA.
Thereafter, in September 2020, the UEBTF sent a letter informing Czirban, pursuant to
Labor Code section 3717, of the WCAB order and award, his liability for the sum
awarded (directly payable to the UEBTF), and that the remedies against him included
civil litigation and non-judicial foreclosure against any real property he might own.13
The letter further stated, “If you wish to contest the award, a petition for reconsideration
must be filed with the WCAB within the time limit prescribed by law.” Co and Mabary
both declared they were not aware of Czirban having disputed the C&RA or the WCAB’s
determination by filing a petition for reconsideration.
       Because he could have filed a petition for reconsideration challenging the
WCAB’s order approving the C&RA, we reject Czirban’s unsupported assertion that “the
only vehicle available to [him] for challenging the WCAB’s deduction for attorney[] fees

       12
           The statute states in relevant part, “No cause of action arising out of any final
order, decision or award made and filed by the appeals board . . . shall accrue in any court
to any person until and unless . . . the person files a petition for reconsideration, and the
reconsideration is granted or denied.” (Lab. Code, § 5901.)
        13
           Under the Workers’ Compensation Act, where, as here, there is an action for
compensation before the WCAB, brought by the dependents of an employee whose
employer failed to secure payment of workers’ compensation, that action “may be
resolved . . . by compromise and release . . . as long as the [WCAB] has acquired
jurisdiction over the employer and the employer has been given notice and an opportunity
to object.” (Lab. Code, § 3715, subd. (e).)


                                                 17
is to first obtain a ruling from this Court on direct appeal.” Furthermore, because an
approved compromise and release “constitute[s] a liquidated claim for damages” which
may be pursued by the UEBTF in a civil action against the employer (Lab. Cod, § 3717,
subd. (a)), we disagree with Czirban’s assertion that his interest in the matter at that point
was merely hypothetical and he lacked standing to file a petition for writ of mandate.
(Cf. Chorn v. Workers’ Comp. Appeals Bd. (2016) 245 Cal.App.4th 1370, 1382 [“ ‘As a
general rule, a party must be “beneficially interested” to seek a writ of mandate. (Code
Civ. Proc., § 1086.)’ ”].)
       Labor Code section 5955 restricts judicial review of WCAB orders to the courts of
appeal or the Supreme Court and authorizes a writ of mandate to issue from those courts
“in all proper cases.” (Lab. Code, § 5955.) While Czirban is thus correct that he could
not have challenged the legality of the underlying WCAB order in the trial court due to
the jurisdictional limits stated in Labor Code section 5955 (see Greener, supra, 6 Cal.4th
at p. 1044; Koszdin, supra, 186 Cal.App.4th at p. 491), he could have filed a petition for
reconsideration or sought relief via a petition for writ of review in the Court of Appeal
(Lab. Code, § 5955).
       Czirban has neither filed a writ petition in this court, nor suggested how this
appeal might be a “proper case[]” (Greener, supra, 6 Cal.4th at p. 1044) for extraordinary
relief. (Ibid. [deciding that mandate relief may be available pursuant to Lab. Code,
§ 5955 “if plaintiffs are able to satisfy the court in a properly presented petition that the
criteria for relief by extraordinary relief under Code of Civil Procedure section 1085 have
been met”].) Therefore, we agree with the Attorney General that Czirban has not
established that this court has the authority in this appeal to set aside the WCAB order.
       For these reasons, we conclude that this court’s jurisdiction over the restitution
order issued in the criminal case does not provide this court with authority to review the
WCAB’s order approving the deduction of attorney fees from the C&RA settlement.


                                                  18
Nevertheless, because this court does have jurisdiction over the trial court’s restitution
order, we will assess the merits of Czirban’s challenges to it.
            4. Attorney Fees as Economic Loss
       Czirban argues that by ordering payment of the attorney fees as victim restitution,
the trial court contravened both the policy and provisions of the Workers’ Compensation
Act. He contends the Act required the award of attorney fees to be added to the benefit
paid to Morgan, rather than deducted from it. Czirban asserts that ,absent the
unauthorized deduction of attorney fees from Morgan’s survivors’ benefit, she did not
suffer any economic loss that is compensable as restitution under section 1202.4.14
       The Attorney General, having asserted that this court has no jurisdiction to set
aside the WCAB order, does not address whether the restitution order contravenes Labor
Code section 4555 but maintains that even if this court were to reach the merits of
Czirban’s argument, this court has no authority to alter the terms of the C&RA arrived at
in a separate proceeding by the parties to that agreement.
       We note, as an initial matter, that Czirban acknowledges he did not object to the
restitution order on the statutory ground he asserts here. As we discuss further below (see
part II.D., post), a party’s failure to object in the trial court may preclude that party from
raising the claim of error on appeal. (People v. Scott (1994) 9 Cal.4th 331, 352 (Scott);
see People v. Garcia (2010) 185 Cal.App.4th 1203, 1214 (Garcia).) Even so, we decide
the issue is not forfeited on appeal. “[A]n objection may be raised for the first time on
appeal where it concerns an ‘unauthorized’ sentence, i.e., one that ‘could not lawfully be
imposed under any circumstance in the particular case.’ ” (People v. Percelle (2005) 126
Cal.App.4th 164, 179 (Percelle).)



       14
          Although Czirban refers to the compensable restitution paid as “direct victim
restitution” under section 1202.4, the trial court in this matter ordered restitution for
attorney fees and costs as a condition of probation pursuant to section 1203.1.
                                                  19
       Czirban’s argument that the trial court abused its discretion by ordering a
restitution order based upon a statutorily prohibited attorney fee award is a purely legal
issue appropriate for consideration in the first instance on appeal. (Scott, supra, 9 Cal.4th
at p. 354.) Nevertheless, for the reasons explained above, the procedural posture of this
case does not afford this court authority to review the merits of the order issued by the
WCAB approving the C&RA. Therefore, we must presume the WCAB order and
deduction and payment of attorney fees from Morgan’s survivors’ benefit was both
“reasonable and lawful.” (Lab. Code, § 5302.) Consequently, the scope of our review of
Czirban’s challenge is limited to whether the trial court abused its discretion in ordering
restitution for the amount of attorney fees that had been deducted from Morgan’s
survivors’ benefit under the WCAB order.15
       Czirban’s sole argument in this respect is that, but for the allegedly unauthorized
deduction of attorney fees from Morgan’s survivors’ benefit, there would be no
“economic loss” compensable as restitution. Since we must “conclusively presume[]” the
deduction of attorney fees was, in fact, “reasonable and lawful” (Lab. Code, § 5302), we
consider only whether the trial court had the authority to include these attorney fees in the
restitution order.16
       As set forth above (see part II.A., ante), section 1203.1 affords trial courts broad
discretion to impose probation conditions such as are “ ‘fitting and proper to the end that
justice may be done, that amends may be made to society for the breach of the law, for
any injury done to any person resulting from that breach, and generally and specifically
for the reformation and rehabilitation of the probationer. . . .’ (§ 1203.1, subd. (j).)”
       15
          Because Czirban’s claim on appeal regarding the WCAB order does not
challenge the trial court’s authority to include Tusan’s legal costs in the restitution order,
we confine our analysis to the order’s inclusion of attorney fees.
       16
          Because we lack the authority to consider the merits of the WCAB order,
Czirban’s policy arguments concerning the need to protect Morgan’s “right to full
survivors’ benefits” to fulfill the purposes of the workers’ compensation scheme are
irrelevant to our analysis.
                                                  20
(Anderson, supra, 50 Cal.4th at p. 26.) The Supreme Court in Anderson explained that
California courts have long interpreted a trial court’s discretion under section 1203.1 “ ‘to
encompass the ordering of restitution as a condition of probation even when the loss was
not necessarily caused by the criminal conduct underlying the conviction.’ ” (Anderson,
at p. 27.) Notably, for purposes of our review here, “ ‘[t]here is no requirement the
restitution order be limited to the exact amount of the loss in which the defendant is
actually found culpable, nor is there any requirement the order reflect the amount of
damages that might be recoverable in a civil action.” (Ibid.)
       The trial court analyzed Morgan’s restitution claim “in light of the broader
probation goal of rehabilitation,” consistent with statutory and case authority. As the trial
court noted, pursuant to the WCAB’s order approving the C&RA, the parties to the
WCAB action deducted $46,352 in attorney fees from the total survivors’ benefit to pay
Morgan’s attorney fees. There is no question the deduction to pay attorney fees
diminished Morgan’s recovery of benefits to which she otherwise would be entitled.
       The restitution order requiring Czirban to pay restitution for the amount of
attorney fees which Morgan and the children did not receive from the C&RA settlement
served both to “compensate the victim of a crime” for the reduction in benefits otherwise
owed to them under the workers’ compensation scheme and to achieve “the broader
probationary goal of rehabilitating the defendant.” (Anderson, supra, 50 Cal.4th at
p. 27.) Therefore, it fell within the trial court’s authority under section 1203.1.
Consequently, we reject Czirban’s contention that the trial court lacked the statutory
authority to order restitution for the amount by which Morgan’s settlement was reduced
for the payment of her attorney fees.
       We turn next to Czirban’s alternative contentions that the trial court abused its
discretion by ordering restitution for attorney fees, including under the principles of Lent,
supra, 15 Cal.3d 481 and section 1202.4.


                                                 21
        C. Restitution for Attorney Fees
        Czirban contends the trial court generally abused its discretion by ordering the
payment of attorney fees because they lack a nexus to his misconduct, do not serve a
rehabilitative or deterrent purpose, and are excessive.17 Czirban’s arguments are
grounded on the Lent test, as well as section 1202.4, subdivision (f)(3)(H) and Martinez,
supra, 2 Cal.5th 1093.
        The Attorney General counters that Czirban forfeited his claim of error by failing
to object at trial on the grounds he states on appeal and that Czirban’s claim otherwise
lacks merit.
        We agree that Czirban’s current contentions were not properly preserved for our
review. “An obvious legal error at sentencing that is ‘correctable without referring to
factual findings in the record or remanding for further findings’ is not subject to
forfeiture.” (In re Sheena K. (2007) 40 Cal.4th 875, 887.) However, a failure to object to
a probation condition as unreasonable under Lent forfeits the right to challenge the
condition on that ground on appeal. (People v. Welch (1993) 5 Cal.4th 228, 237; Sheena
K., at pp. 881–882; People v. Moran (2016) 1 Cal.5th 398, 404, fn. 7.) Similarly, the
failure to object to the amount or the manner of payment of direct restitution under
section 1202.4 forfeits the issue for appeal. (People v. White (1997) 55 Cal.App.4th 914,
917.)
        We are not persuaded by Czirban that his trial court objection on the ground that
the district attorney failed to establish Morgan’s factual or legal entitlement to the
attorney fees “because there is no evidence that the fees were reasonable” (boldface
omitted) adequately preserved his appellate contentions. Czirban’s argument in the trial
court challenged the evidentiary support for the requested attorney fees. That objection
differs materially from Czirban’s current arguments that the award of attorney fees as a

         We note that Czirban’s Lent-based argument does mention the award of legal
        17

costs as well as attorney fees.
                                                 22
condition of probation is invalid under Lent or violative of section 1202.4 because it is
untethered to his wrongful conduct. These arguments also do not involve obvious legal
error that is excepted from the forfeiture doctrine.
       Moreover, we are not convinced by Czirban’s further argument that his claim of
error is not forfeited because it asserts a deprivation of his constitutional due process
rights, in that his probation was conditioned on an award exceeding that which is
authorized under section 1202.4 “for losses rationally caused by the defendant’s conduct
and in an amount that is both actually incurred and reasonable.”
       We reject Czirban’s constitutionally based argument against forfeiture on a
number of grounds. First, a constitutional right may be forfeited by the failure to make a
timely assertion of the right. (See People v. Trujillo (2015) 60 Cal.4th 850, 856
(Trujillo).) Here, Czirban’s failure to challenge the award of attorney fees and costs as
violative of due process or a constitutionally excessive punishment forfeited any such
challenge on appeal. (See People v. Frandsen (2019) 33 Cal.App.5th 1126, 1153; People
v. Speight (2014) 227 Cal.App.4th 1229, 1247; People v. Johnson (2013) 221
Cal.App.4th 623, 636.) Second, Czirban’s argument that the trial court violated section
1202.4 and, in turn, violated his due process rights does not render the forfeiture doctrine
inapplicable to his separate Lent-based challenge to the attorney fees.
       “Lent is an interpretation of the Legislature’s requirement [in section 1203.1] that
probation conditions be ‘reasonable.’ ” (Ricardo P., supra, 7 Cal.5th at p. 1128.) As
explained above, victim restitution ordered as a condition of probation is distinct from
direct victim restitution under section 1202.4. (See Martinez, supra, 2 Cal.5th at
pp. 1101–1102.) Given the difference between these two types of victim restitution, an
argument premised on a violation of section 1202.4 does not preserve a distinct challenge
based on a violation of section 1203.1. (See Trujillo, supra, 60 Cal.4th at p. 856; Scott,
supra, 9 Cal.4th at p. 352, fn. 15.)


                                                 23
       Finally, section 1202.4 is inapposite here because the attorney fees were awarded
by the trial court “under the broader, discretionary authority of section 1203.1”
(Anderson, supra, 50 Cal.4th at p. 31), not under section 1202.4. Because there could be
no violation of section 1202.4 here, there can be no due process violation premised on an
allegedly unauthorized restitution award under section 1202.4. Additionally, because
Martinez concerns the propriety of direct victim restitution under section 1202.4 (see
Martinez, supra, 2 Cal.5th at p. 1102), that decision does not support Czirban’s argument
that his current claim is cognizable in this appeal. (See People v. Baker (2021) 10
Cal.5th 1044, 1109.)
       For these reasons, we conclude that Czirban has forfeited his current claim that the
trial court’s order directing payment of attorney fees and costs is unreasonable under
Lent, excessive, or unauthorized under section 1202.4 and our Supreme Court’s holding
in Martinez. We thus do not address the merits of Czirban’s arguments and instead turn
to his next assertion of error, which challenges the amount of the attorney fees ordered
payable in restitution.
       Czirban contends the trial court abused its discretion by finding the attorney fees
were reasonable for a contingent fee in civil litigation (as opposed to a workers’
compensation case) and by failing to make its own determination about whether the
attorney fees were reasonable. He asserts that the trial court improperly deferred to “the
WCAB’s approval of the fee as reasonable, even though the fee was excessive under the
WCAB’s own standard.” The Attorney General responds that Czirban’s claim is
unpreserved and meritless.
       As mentioned ante, at trial, Czirban objected to the award of attorney fees on the
ground that “[t]here is not a sufficient factual or rational basis for the attorney fee request,
as a prima facie case is lacking and the People have not established that the fees were
reasonable” (italics omitted) in relation to the amount of work performed. In addition,
Czirban urged the trial court to “begin with the lodestar calculation and then make
                                                  24
adjustments upward or downward based on relevant factors, including whether there is a
contingency fee agreement.”
       On appeal, Czirban maintains that workers’ compensation cases are distinct from
“a civil proceeding.” He also describes the WCAB’s guidelines for attorney fees in
workers’ compensation cases, which allegedly limit attorney fees to a maximum of 15
percent for “very complex cases.” Czirban asserts that his trial counsel’s argument that
the requested attorney fees were “unreasonable unless supported by substantial evidence
[] appears also to reflect the policy of the WCAB” and, “[g]iven the contradiction with
the WCAB policy manual, the trial court abused its discretion when it failed to address
[Czirban]’s claim that the amount is unreasonable.”
       We are not persuaded that Czirban’s appellate challenge to the trial court’s order
for an alleged misapplication of the correct legal standard regarding the award of attorney
fees was preserved for our review. Czirban did not argue in the trial court that it had to
follow the attorney fees policy of the WCAB and, if the court did not do so, it would
contravene the applicable legal standard. In this court, Czirban invokes an alleged legal
standard that is different from that the trial court was asked to apply and claims the trial
court abused its discretion by failing to apply the unasserted standard.
       Generally, “[a] party cannot argue the court erred in failing to conduct an analysis
it was not asked to conduct.” (People v. Partida (2005) 37 Cal.4th 428, 435.) Under
these circumstances, we decide that Czirban’s current contention that the trial court erred
by failing to follow WCAB policy when it ordered attorney fees is forfeited.
       In any event, even assuming that Czirban’s contention asserts a legal error that is
correctable on appeal without reference to the factual findings in the record, it lacks
merit. The trial court here cited and applied section 1203.1, Lent, Carbajal, and
Anderson in its written order, all of which set forth the proper standard for determining
whether a probation condition ordering restitution may be imposed. That the WCAB has
a policy manual with guidelines for the fixing of attorney fees does not supplant the
                                                 25
statutory framework governing a court’s imposition of conditions of probation in a
criminal case. (See People v. Akins (2005) 128 Cal.App.4th 1376, 1387.) Indeed,
Czirban appears to concede as much by stating, “the WCAB’s regulations do not bind the
trial court.” For these reasons, we conclude the trial court applied the correct legal
standard when it found the attorney fees were reasonable.
       We turn next to Czirban’s further argument that the trial court abused its discretion
“when it deferred to the WCAB’s approval of the attorney fee[s] as reasonable” (boldface
omitted). Even assuming this argument is preserved for appellate review, it lacks merit.
The record demonstrates that the trial court made its own determination regarding the
amount of attorney fees it would award and the reasonableness of that amount. The trial
court explained that the attorney fees were about 15 percent of the lump sum benefit
provided to Morgan and her children and noted it was not bound by the lodestar method,
“so long as a rational calculation is employed.” The court also found the attorney fees
were “much lower than commonly assessed in contingency fee agreements and [] well
within the realm of reasonable fees.” That the court mentioned the reasonableness
assessment conducted by the WCAB judge does not support Czirban’s contention that the
trial court improperly ceded its discretion to determine the amount of reasonable attorney
fees. Viewing the record in whole, the trial court made an independent determination
about the attorney fees grounded on its own assessment of the circumstances in this case.
       Further, we decide that neither the trial court’s decision to award attorney fees nor
the amount of attorney fees it deemed reasonable was arbitrary, capricious, or outside the
bounds of reason. There was no dispute that Morgan paid $46,352 out of her benefits
settlement to Tusan for his attorney fees. The WCAB judge had endorsed the attorney
fees as reasonable in the workers’ compensation context, and it was reasonable for the
trial court to credit that assessment. (See Lab. Code, § 5302.) Moreover, Czirban
essentially concedes the reasonableness of the $46,352 attorney fees when he notes in his
briefing that “current cases routinely award 15% of the compensation for attorney[] fees.”
                                                 26
(See, e.g., Hernandez v. Workers’ Comp. Appeals Bd. (2016) 2 Cal.App.5th 549, 559.)
Under these circumstances, we discern no abuse of discretion by the trial court when it
included the previously paid attorney fees in its restitution order attendant to Czirban’s
probation.
       D. Interest Award
       In its restitution order, the trial court ordered Czirban to pay Morgan $22,485.13 in
interest. The trial court calculated that figure based on $46,352 in attorney fees,
$1,205.43 in costs, and $625 in unpaid wages that Czirban had promised to Reagan.
       Czirban contends the trial court abused its discretion by ordering him to pay
interest on the attorney fees because Morgan had not personally paid any money to her
attorney before she entered the C&RA in 2020, which resulted in the payment made to
her attorney by the Sate of California. Czirban asserts that the trial court failed to “make
a judicial determination of compensable interest, as required by section 1202.4” and that
its order of interest is not supported by substantial evidence. He further contends that
because the lump sum benefit was “adjusted for present value,” any interest on the
attorney fees covering the same time period would be redundant and an impermissible
windfall.
       The Attorney General counters that Czirban forfeited his current arguments by
failing to object on those grounds in the trial court. The Attorney General also maintains
that Czirban’s arguments are meritless because the award of interest was not duplicative
and was supported by substantial evidence.
       We again begin our analysis of Czirban’s claim by addressing forfeiture.
Generally speaking, “[a]n objection to the amount of restitution may be forfeited if not
raised in the trial court.” (Garcia, supra, 185 Cal.App.4th at p. 1218; see also People v.
Brasure (2008) 42 Cal.4th 1037, 1075.) However, as stated above, “an objection may be
raised for the first time on appeal where it concerns an ‘unauthorized’ sentence, i.e., one
that ‘could not lawfully be imposed under any circumstance in the particular case.’ ”
                                                27
(Percelle, supra, 126 Cal.App.4th at p. 179; see also In re G.C. (2020) 8 Cal.5th 1119,
1130.) Here, Czirban’s appellate claim asserts a purely legal issue that focuses on the
statutory requirements of section 1202.4(f)(3)(G). He argues that the trial court could not
award interest on the attorney fees accruing as of the date of Reagan’s death in 2016,
because the statute requires an economic loss and Morgan did not incur a loss with regard
to attorney fees and costs until 2020. As there are no facts in dispute with respect to this
issue, we decline to apply the forfeiture doctrine.
       Turning to the merits of Czirban’s claim, section 1202.4(f)(3)(G) provides that
restitution for economic losses caused by criminal conduct may include “[i]nterest, at the
rate of 10 percent per annum, that accrues as of the date of sentencing or loss, as
determined by the court.”18 (§ 1202.4(f)(3)(G).) Generally speaking, “[t]he goal of
direct restitution is to restore the victim to ‘the economic status quo.’ [Citation.] ‘A
restitution order is intended to compensate the victim for its actual loss and is not
intended to provide the victim with a windfall.’ ” (People v. Sharpe (2017) 10
Cal.App.5th 741, 746; see also In re S.E. (2020) 46 Cal.App.5th 795, 809–810.)
“Although a trial court’s ‘allocation of restitutionary responsibility’ is reviewed for an
abuse of discretion, an order resting upon a ‘ “demonstrable error of law” ’ constitutes an


       18
           More fully stated, section 1202.4 provides in relevant part: “(f) Except as
provided in subdivisions (p) and (q), in every case in which a victim has suffered
economic loss as a result of the defendant’s conduct, the court shall require that the
defendant make restitution to the victim or victims in an amount established by court
order, based on the amount of loss claimed by the victim or victims or any other showing
to the court. If the amount of loss cannot be ascertained at the time of sentencing, the
restitution order shall include a provision that the amount shall be determined at the
direction of the court. The court shall order full restitution. . . . [¶] . . . [¶] (3) To the
extent possible, the restitution order shall be prepared by the sentencing court, shall
identify each victim and each loss to which it pertains, and shall be of a dollar amount
that is sufficient to fully reimburse the victim or victims for every determined economic
loss incurred as the result of the defendant’s criminal conduct, including, but not limited
to, all of the following: [¶] . . . [¶] (G) Interest, at the rate of 10 percent per annum, that
accrues as of the date of sentencing or loss, as determined by the court.”
                                                  28
abuse of the court’s discretion.” (People v. Jennings (2005) 128 Cal.App.4th 42, 49; see
also Brunette, supra, 194 Cal.App.4th at p. 276.) To decide whether an error of law
occurred, we interpret section 1202.4 de novo. (See Williams, supra, 184 Cal.App.4th at
p. 146.)
       Under the plain meaning of section 1202.4(f)(3)(G), interest may begin to accrue
on an economic loss only on the date the victim actually incurs that loss, or on the date of
sentencing. In the present case, the date of Reagan’s death (July 26, 2016) is the date of
economic loss for the $625 in unpaid wages. However, the record establishes that Tusan
was not paid any attorney fees for his work for Morgan until about four years after
Reagan’s death. Further, the record indicates that Tusan bore the legal costs up to the
2020 settlement date and was reimbursed by the state (not Morgan) for the costs he
incurred.
       According to the district attorney’s declarants, Mabary and Co, Cal Fire and the
UEBTF paid Tusan his attorney fees and costs on or about July 14, 2020, and October 1,
2020, respectively, with funds from the lump sum settlement. Tusan’s attorney fees were
deducted from Morgan’s survivors’ benefit before that benefit was paid to her. It is not
clear from the record whether Tusan’s costs were treated in a similar way (i.e., whether
they were deducted from Morgan’s survivors’ benefit or added to it), but the record
establishes that Tusan was not reimbursed for his costs until 2020.
       Because the earliest date Morgan could have incurred an economic loss for either
the fees or costs was 2020 (not at the time of Reagan’s death), the trial court committed
an error of law when it aggregated the unpaid wages, attorney fees, and costs and
calculated interest using a loss date of Reagan’s death for all three categories. Although
we conclude that the trial court did not err in setting the loss date for the unpaid wages as
the date of Reagan’s death, to ensure the accuracy of the interest award we vacate the
entire interest award and order the trial court to separately recalculate the interest owed
on any economic loss incurred by Morgan on the wages, attorney fees, and costs.
                                                 29
       Accordingly, we remand the matter to the trial court to recalculate the interest
award, consistent with this opinion and section 1202.4(f)(3)(G). For the economic loss
for the $625 in unpaid wages, the interest should accrue from the date of Reagan’s death
(July 26, 2016). For attorney fees and costs, the trial court should accrue the interest
either from “the date of sentencing” or the date of any economic loss incurred by
Morgan.
                                   III. DISPOSITION
       The trial court’s March 26, 2021 restitution order is reversed as to the award of
$22,485.13 in interest. We remand the matter to the trial court to recalculate the interest
award consistent with this opinion. In all other respects, the order is affirmed.




                                                 30
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Bamattre-Manoukian, Acting P.J.




____________________________________
Wilson, J.




H048989
People v. Czirban


                                31
Filed 4/27/22
                      CERTIFIED FOR PARTIAL PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                           H048989
                                                      (Monterey County
         Plaintiff and Respondent,                     Super. Ct. No. SS170589A)

         v.

 IAN CZIRBAN,

         Defendant and Appellant.



        BY THE COURT:


        The opinion in this case filed April 12, 2022, was not certified for publication.
After the court’s review of a request under California Rules of Court, rule 8.1120(a), and
it appearing that the opinion meets the standards for publication under California Rules of
Court, rules 8.1105(b) and 8.1110, it is therefore ordered that the opinion be published in
the Official Reports with the exception of parts II(B)(4), II(C), and II(D).




                                                  1
                    ______________________________________
                               Danner, J.




                    _____________________________________
                               Bamattre-Manoukian, Acting P.J.




                    _____________________________________
                               Wilson, J.




H048989
People v. Czirban




                         2
Trial Court:   County of Monterey

Trial Judge:   Hon. Andrew G. Liu

Counsel:       Mary Jo Strnad, by appointment of the Court of Appeal under the Sixth
                 District Appellate Program, for Defendant and Appellant.

               Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
                 General, Jeffrey M. Laurence, Senior Assistant Attorney General,
                 Donna M. Provenzano, Supervising Deputy Attorney General and
                 Victoria Ratnikova, Deputy Attorney General, for Plaintiff and
                 Respondent.




       H048989
       People v. Czirban




                                              3